Citation Nr: 9926578	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
September 1993.  He died on November [redacted], 1995.  The 
appellant is his widow.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim.  A notice of disagreement was received 
in March 1997.  In August 1997, the appellant was provided 
with a statement of the case.  Her substantive appeal was 
received in October 1997.

It is noted that the claims file contains evidence, 
consisting of a May 1999 letter from N. Tregubov, M.D., 
submitted by the appellant's representative with his informal 
hearing presentation in June 1999.  This material was not 
previously considered by the RO.  The Board notes that it 
also was not submitted within 90 days of the certification of 
the appellant's case to the Board, and therefore, the Board 
could decline to review the evidence.  However, the 
appellant's representative indicated, in his informal hearing 
presentation, that Board review of this evidence was 
requested.  It was further indicated that the appellant 
wished to waive RO consideration of this evidence in 
accordance with 38 C.F.R. § 20.1304(c) (1998).  The Board 
will therefore consider this evidence.



FINDINGS OF FACT

1.  The veteran's certificate of death indicates he died on 
November [redacted], 1995, at the age of 45; the immediate cause 
of death was identified as cardiopulmonary arrest and the 
underlying cause of death was identified as an acute global 
myocardial infarction.

2.  At the time of the veteran's death, service connection 
was in effect for chronic obstructive pulmonary disease, 
evaluated as 10 percent disabling; and for right ear hearing 
loss and right retinal degeneration, each evaluated as 
noncompensably disabling.  The veteran's combined service-
connected disability evaluation was 10 percent.

3.  The appellant has not submitted medical evidence that a 
service-connected disability caused or contributed to the 
veteran's death, and the appellant has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim of service connection for the cause 
of the veteran's death is plausible under the law.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991); 38 C.F.R. 
§ 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to dependency and indemnity 
compensation (DIC) based upon service connection for the 
veteran's cause of death.  The threshold question which the 
Board must address in this case is whether the appellant has 
presented a well-grounded claim.  A well-grounded claim is 
one which is plausible.  If she has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

As with any other claim for service-connected benefits, a 
claimant seeking DIC has the initial burden of establishing 
that the claim is well grounded.  See Carbino v. Gober, 10 
Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West 168 
F.3d 32 (Fed. Cir. 1999); Johnson v. Brown, 8 Vet. App. 423, 
426 (1995).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The appellant's primary theory of entitlement in this case is 
that the veteran's service-connected chronic obstructive 
pulmonary disease caused his death.  More specifically, it is 
argued that if the veteran had known how serious his chronic 
obstructive pulmonary disease was, he would have taken better 
care of it and could have done more to prevent his ultimately 
fatal heart attack.

The Board has carefully reviewed the entire evidentiary 
record.  It is noted that the veteran's service medical 
records are entirely negative for any cardiac related 
complaints.  There is a service clinical record in July 1976 
that indicated an elevated blood pressure reading of 150/95.  
However, several subsequent blood pressure readings in July 
and August 1976 were normal and there was no subsequent 
diagnosis of hypertension.  The veteran underwent many 
physical examinations in service.  On examination in April 
1980, blood pressure was 130/84 and cholesterol was 234.  
Among the more recent examinations, in January 1988, there 
were no pertinent complaints and all findings were normal.  
Blood pressure was 118/90.  Cholesterol was 305.  In October 
1990, there again were no pertinent complaints and all 
pertinent findings were normal.  Blood pressure was 112/78 
and cholesterol was 307.  There was a finding of elevated 
cholesterol.

The Board further notes that the veteran was treated for a 
cough or sore throat on many occasions in service and he had 
a long history of smoking.

After his separation from service, the veteran submitted a 
claim seeking service connection for several non-pertinent 
disorders.  He claimed neither a respiratory nor a cardiac 
disorder at that time.

The veteran underwent a VA examination in March 1994.  The 
veteran had no pertinent complaints.  He denied chest pain or 
complaints.  Blood pressure was 140/88.  He further denied 
any cough or shortness of breath, although there were 
decreased breath sounds throughout with soft anterior 
expiratory wheezes.  There was no cardiac diagnosis.  There 
was a diagnosis of probable chronic obstructive pulmonary 
disease with a 25 pack/year history of smoking and wheezes on 
examination.

By a June 1994 rating decision, service connection was 
granted for chronic obstructive pulmonary disease, evaluated 
as 10 percent disabling; and for right ear hearing loss and 
right retinal degeneration, each evaluated as noncompensably 
disabling.  The veteran's combined service-connected 
disability evaluation was 10 percent.  The veteran had no 
other service-connected disorders.  The Board notes that the 
veteran did not seek an increased evaluation for his chronic 
obstructive pulmonary disease during his lifetime.

The veteran's certificate of death indicates he died on 
November [redacted], 1995, at the age of 45.  The immediate 
cause of death was identified as cardiopulmonary arrest and the 
underlying cause of death was identified as acute global 
myocardial infarction.  An autopsy was not performed.

Terminal hospital records from the Rutland Regional Medical 
Center indicate that the veteran was admitted on November 15, 
1995.  It was indicated that the veteran was brought into the 
emergency department by his wife, unresponsive and in cardiac 
arrest.  Cardiopulmonary resuscitation was initiated.  Rhythm 
subsequently alternated between atrial fibrillation and 
ventricular tachycardia.  Because of a lack of spontaneous 
respiration, he was intubated and placed on a respirator.  
The admission record indicates the veteran remained 
unresponsive to painful stimuli, on respirator in intensive 
care.  Blood pressure was 130/80.  Pulse was 80.  Lungs 
revealed bilateral breath sounds, equal, with no wheezing or 
rales.  Prognosis was reportedly dismal.  The terminal record 
indicates that the veteran never regained consciousness 
during his admission.  He had ischemic cardiomyopathy and 
then developed ventricular septal defect, which ultimately 
caused his demise.  The principal diagnosis was a myocardial 
infarction, Code 99, sudden death event.  There was also a 
diagnosis of anoxic encephalopathy and ventricular septal 
defect.  The treating physician was M. Stickney, M.D.

In October 1997, the appellant submitted along with her 
substantive appeal a copied excerpt from a publication 
entitled Chronic Obstructive Pulmonary Disease, Current 
Concepts In Diagnosis And Comprehensive Care.

In February 1998, the appellant and her daughter, accompanied 
by her representative, appeared and presented testimony at a 
hearing on appeal before a VA hearing officer.  The appellant 
testified that she believed that the veteran's chronic 
obstructive pulmonary disease contributed to his fatal heart 
attack.  She further testified that the veteran did not take 
the chronic obstructive pulmonary disease seriously and just 
thought he probably had a cold the day he was examined by the 
VA.  She indicated that he had never complained of shortness 
of breath but the diagnosis of chronic obstructive pulmonary 
disease was given to him based on his history of smoking.  
She also stated that she had never seen the veteran have 
shortness of breath.  She indicated that they had no regular 
physician or family physician, but Dr. Stickney had treated 
the veteran after his heart attack.  She testified that she 
was told by Dr. Stickney, that it was quite probable the 
chronic obstructive pulmonary disease was a contributing 
factor to the heart attack.  She stated that prior to his 
heart attack, the veteran had no medical treatment from the 
time of discharge in 1993 until 1995.  She stated that she 
had written letters and made phone calls to Dr. Stickney to 
get him to put his statement on paper, but without success.  
She had also tried to get him to submit a corrected death 
certificate that listed the chronic obstructive pulmonary 
disease, but also without success.  The appellant 
acknowledged that her husband was never treated for his 
chronic obstructive pulmonary disease and also took no 
medication for it.  She stated he would get a cold about once 
a year, but otherwise was quite healthy.  A complete 
transcript of the testimony is of record.

Subsequently received into the record was a May 1999 report 
from N. Tregubov, M.D., a medical consultant retained by the 
appellant's representative.  Dr. Tregubov stated that after a 
careful review of the veteran's file, that it was "quite 
possible that the veteran's COPD was a contributing factor to 
his death since this type of condition does put additional 
strain on the heart."  It was also noted that the veteran 
had elevated cholesterol readings in service and that such 
was "most certainly a precursor to the development of future 
heart disease and an increased risk of myocardial 
infarction."  Such was described as a "very good indication 
that the factors that contributed and ultimately led to the 
veteran's death started in service."

Having carefully reviewed the entire evidentiary record, the 
Board finds that the appellant's claim is not well-grounded.  
In this regard, the Board has carefully considered the report 
of Dr. Tregubov which is clearly the most favorable evidence 
for the appellant's claim.  However, the Board notes that Dr. 
Tregubov's most significant finding was in essence, that it 
was "quite possible" that the veteran's chronic obstructive 
pulmonary disease contributed to his death by putting 
additional strain on the veteran's heart.  The Board notes, 
however, that Dr. Tregubov made no discussion of the 
veteran's chronic obstructive pulmonary disease being 
evaluated as only 10 percent disabling.  Nor did Dr. Tregubov 
note that the veteran had sought no medical treatment, was on 
no medication, and by his wife's own testimony, had not 
experienced shortness of breath due to his chronic 
obstructive pulmonary disease.  The failure to address this 
area of the veteran's medical history does call into question 
the reliability of Dr. Tregubov's findings.  Most 
significantly, the Board finds that Dr. Tregubov's opinion 
expresses no more than a possibility of a connection between 
the chronic obstructive pulmonary disease and the veteran's 
death.  We recognize that the Court has emphasized, with 
regard to medical nexus evidence required to well ground a 
claim, "that no template is possible that will apply to the 
almost infinite number of fact situations that can arise."  
Bloom v. West, 12 Vet. App. 185 (1999).  In so stating, the 
Court indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Id.  See also Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Warren v. Brown, 6 Vet. App. 4 (1993) 
(physicians' statements that there "could have been," or 
that there "may or may not be," a causal relationship 
insufficient to make claim for service connection well-
grounded).

Thus, the Board finds that considering Dr. Tregubov's 
statement in the context of the entire evidentiary record, 
and in light of current case law, his medical opinion does 
not serve to make the appellant's claim well-grounded.

The Board has also considered Dr. Tregubov's statements 
regarding the veteran's elevated cholesterol levels in 
service, which are shown within the service medical records.  
The Board notes, however, that a high cholesterol level is a 
laboratory test result and not an injury or disease within 
applicable VA regulation.  38 C.F.R. §§ 3.303, 3.304 (1998).  
High cholesterol may indicate a risk factor for the later 
onset of future heart disease or a myocardial infarction, as 
Dr. Tregubov noted, but that does not well-ground the 
appellant's current claim.  The veteran's in-service risk for 
developing future cardiac disorders, does not speak to a 
then-current diagnosis but, rather, to a possible future 
medical disorder.  This is not sufficient to establish the 
onset of any cardiac disorder in service.

Having discussed the opinion of Dr. Tregubov, the Board next 
notes that the appellant submitted photocopied documents from 
a medical treatise, which also do not serve to make her claim 
well-grounded.  The pages concerning chronic obstructive 
pulmonary disease discuss the disorder in general but do not 
provide any discussion of the veteran's particular condition, 
nor of any connection between the veteran's death and his 
particular conditions.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  See also Libertine v. Brown, 9 Vet. 
App. 521 (1996); and Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

As for the appellant's testimony, that she was told by Dr. 
Stickney that the veteran's chronic obstructive pulmonary 
disease quite probably contributed to his death, the Board 
notes that the appellant's statement of what Dr. Stickney 
told her is hearsay and would not of itself be competent 
medical evidence because "filtered as it was through a 
layman's sensibilities, [the appellant's statement] is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The Board further notes that the appellant's 
contentions in this regard are rebutted by the terminal 
medical treatment records, as well as the Death Certificate, 
which are signed by Dr. Stickney and are negative for any 
indication of chronic obstructive pulmonary disease 
contributing to the veteran's death.  The medical records 
from Dr. Stickney clearly indicate that the veteran's cause 
of death was acute global myocardial infarction, and there is 
no indication of any contributory role by the veteran's 
chronic obstructive pulmonary disease.

The Board has carefully considered the remainder of the 
appellant's testimony and contentions, as well as the 
testimony of her daughter, and it is clear the appellant is 
sincere in her belief.  However, inasmuch as the appellant is 
offering her own medical opinion, we would note that the 
record does not indicate that she has any professional 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Inasmuch as the appellant's claim involves a 
question of medical causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
As such evidence is lacking here, the appellant's claim is 
not well grounded.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the appellant's claim.  
In this regard, the Board notes that the veteran had received 
no medical treatment following his discharge from service.  
The Board finds that the appellant has not informed VA of the 
existence of any available evidence that would render the 
claim well grounded.  The Board therefore finds that no 
further action is warranted relative to the development of 
the appellant's claim, based upon the information currently 
of record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the appellant of particular evidence 
needed to make her application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

The claim of entitlement to service connection for cause of 
the veteran's death is denied, as it is not well grounded.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

